        Case 1:19-cv-00021-VSB Document 87 Filed 07/30/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DISH Network L.L.C. and Sling TV L.L.C.,
                                           Case No. 1:19-cv-00021-VSB
                 Plaintiffs,
                                           DEFENDANTS’ LIST OF WITNESSES
      vs.                                  AND EXHIBITS FOR THE
                                           CONTINUED PRELIMINARY
Asia TV USA Ltd. and Asia Today Ltd.,
                                           INJUNCTION HEARING
                 Defendants.
                 Case 1:19-cv-00021-VSB Document 87 Filed 07/30/19 Page 2 of 5



            Pursuant to the Court's Order dated July 11, 2019 (Dkt. No. 68) and its Memorandum

Endorsement dated July 18, 2019 (Dkt. No. 75), Defendants Asia TV USA Ltd. and Asia Today

Ltd. (collectively, "Defendants" or "Asia TV") submit their lists of witnesses they intend to call

and exhibits they intend to introduce during the continued hearing on Plaintiffs' motion for a

preliminary injunction (the "Hearing"), to be held on August 6 and 7, 2019.

I.          Witness List

            Asia TV expects to call the following witnesses during the Hearing:

            1.       Sameer Targe, CEO for the Americas of Asia TV; and

            2.       Akhilesh Gupta, Vice President of Content Distribution & Marketing for Asia TV.

            Pursuant to the Court's July 11 Order, Asia TV will present the testimony of Messrs. Targe

and Gupta by their Declarations (submitted on January 9, 2019), and Supplemental Declarations

(submitted on July 9, 2019).

            Asia TV reserves the right to cross-examine any witnesses called by Plaintiffs, and to call

any witness listed on the witness list submitted by Plaintiffs.

II.         Exhibit List

            Asia TV expects to introduce, or may introduce, the following exhibits during the Hearing

in its case in chief:

      No.                             Description                           Declaration Exhibit

      1                          Affiliation Agreement                       Targe Decl. Ex. A

                                                                             Gupta Decl. Ex. A

      2                        Zee TV-DISH Term Sheet                         Targe Decl. Ex. B

                                                                             Gupta Decl. Ex. B

      3                    International Affiliation Agreement                Targe Decl. Ex. C
     Case 1:19-cv-00021-VSB Document 87 Filed 07/30/19 Page 3 of 5



                                                               Gupta Decl. Ex. C

4           Zee Multi-Channels – DISH Term Sheet               Targe Decl. Ex. D

                                                               Gupta Decl. Ex. D

5              Nov. 7, 2018 DISH Press Release                 Targe Decl. Ex. E

6                DISH Programming Packages                     Targe Decl. Ex. F

7                DISH International Packages                   Targe Decl. Ex. G

8                    DISH Hindi Packages                       Targe Decl. Ex. H

9                  Sling Service Comparison                     Targe Decl. Ex. I

10               Nov. 9, 2018 Notice of Breach                  Targe Decl. Ex. J

11              Nov. 13, 2018 DISH Response                    Targe Decl. Ex. K

12                  DISH Telugu Packages                       Targe Decl. Ex. L

13                Nov. 28, 2018 DISH Letter                    Targe Decl. Ex. M

14               Dec. 5, 2018 DISH Response                    Targe Decl. Ex. N

15                Dec. 21, 2018 DISH Letter                    Targe Decl. Ex. O

16       Emails between A. Gupta and I. Slowikowska            Gupta Decl. Ex. E

17     Dec. 18, 2018 email from B. Hammer to A. Gupta          Gupta Decl. Ex. F

18         Emails between B. Hammer and A. Gupta               Gupta Decl. Ex. G

19                    Sling TV Facebook                        Gupta Decl. Ex. H

20             May 14, 2019 DISH Press Release               Targe Supp. Decl. Ex. 1

21             April 8, 2019 DISH Press Release              Targe Supp. Decl. Ex. 2

22        January 9, 2019 Declaration of Sameer Targe

23       January 9, 2019 Declaration of Akhilesh Gupta

24   July 8, 2019 Supplemental Declaration of Sameer Targe


                                       -2-
       Case 1:19-cv-00021-VSB Document 87 Filed 07/30/19 Page 4 of 5



25     July 9, 2019 Supplemental Declaration of Akhilesh Gupta


     Asia TV reserves the right to introduce any admissible exhibits listed by Plaintiffs.




                                             -3-
        Case 1:19-cv-00021-VSB Document 87 Filed 07/30/19 Page 5 of 5



Dated: New York, New York
       July 30, 2019
                                       By: /s/ A. John P. Mancini
                                           A. John P. Mancini
                                           Allison L. Stillman
                                           Gregory J. Apgar
                                           MAYER BROWN LLP
                                           1221 Avenue of the Americas
                                           New York, New York 10020-1001
                                           Telephone: (212) 506-2500
                                           Facsimile: (212) 262-1910


                                           Attorneys for Defendants
                                           Asia TV USA Ltd. and Asia Today Ltd.




                                     -4-
